DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant representatives Chi-Yuan Chen (Reg# 76586) on 05/11/2022.

The application has been amended as follows: 
Claim 6 (currently amended): A latch mechanism, suitable for limiting a movement of a sliding member, the latch mechanism comprising: 
a positioning member, having a positioning portion, a first limiting portion and a second limiting portion, the positioning portion facing the slidingmember, the first limiting portion and the second limiting portion being adjacent to the positioning portion; 
an elastic piece, having an immobile end, a positioning end, and a connecting section obliquely connecting the immobile end and the positioning end, the immobile end being provided on the sliding member; and 
an operation member, provided on the positioning member, the operation member having a pushing portion, the pushing portion being located at one side of the connecting section close to the positioning member; 
wherein, the positioning end is pressingly secured on the positioning portion and the operation member is located at the first limiting portion, such that relative positions of the sliding member and the positioning member are fixed; when the operation member slides from the first limiting portion to the second limiting portion, the pushing portion pushes the connecting section, such that the connecting section moves towards a direction away from the positioning member and drives the positioning end to depart from the positioning portion, enabling the sliding member to slide relative to the positioning member.
Claim 9 (currently amended): A latch mechanism, suitable for locking a battery of an electronic device in a battery installation portion of the electronic device, the battery having a first fastening portion, the latch mechanism comprising: 
a sliding member, having a second fastening portion and a mounting portion, the second fastening portion fastened with the first fastening portion to lock the battery in the battery installation portion, the mounting portion being adjacent to the second fastening portion; 
a positioning member, positioned correspondingly to the mounting portion, having a positioning portion, a first limiting portion and a second limiting portion, the positioning portion facing the mounting portion, the first limiting portion and the second limiting portion being adjacent to the positioning portion; 
an elastic piece, provided between the mounting portion and the positioning member, having an immobile end, a positioning end and a connecting section obliquely connecting the immobile end and the positioning end, the immobile end provided on the mounting portion; and 
an operation member, provided on the positioning member, the operation member having a pushing portion, the pushing portion located at one side of the connecting section close to the positioning member; 
wherein, the positioning end is pressingly secured on the positioning portion and the operation member is located at the first limiting portion, such that 14Attorney Docket No. 0129357.166US1 relative positions of the first limiting portion and the second limiting portion are fixed; when the operation member slides from the first limiting portion to the second limiting portion, the pushing portion pushes the connecting section, such that the connecting section moves towards a direction away from the positioning member and drives the positioning end to depart from the positioning portion, enabling the sliding member to slide relative to the positioning member and the second fastening portion to depart from the first fastening portion.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a latching mechanism including an elastic piece, having a positioning end and an immobile end fixed at a sliding member, and the positioning end pressingly secured at the positioning portion to block a linear sliding movement of the sliding member; and an operation member, provided at the positioning member, slid to push the elastic piece and drive the positioning end to depart from the positioning portion, further allowing the linear sliding movement of the sliding member. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 6, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that. a latch mechanism, suitable for limiting a movement of a sliding member, the latch mechanism including an elastic piece, having an immobile end, a positioning end, and a connecting section obliquely connecting the immobile end and the positioning end, the immobile end being provided on a sliding member; and an operation member having a pushing portion is provided on the positioning member, the pushing portion being located at one side of the connecting section close to the positioning member; wherein, the positioning end is pressingly secured on the positioning portion and the operation member is located at the first limiting portion, such that relative positions of the sliding member and the positioning member are fixed; when the operation member slides from the first limiting portion to the second limiting portion, the pushing portion pushes the connecting section, such that the connecting section moves towards a direction away from the positioning member and drives the positioning end to depart from the positioning portion, enabling the sliding member to slide relative to the positioning member. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a latch mechanism, suitable for locking a battery of an electronic device in a battery installation portion of the electronic device, the battery having a first fastening portion, the latch mechanism including an elastic piece, provided between the mounting portion and the positioning member, having an immobile end, a positioning end and a connecting section obliquely connecting the immobile end and the positioning end, the immobile end provided on the mounting portion; the operation member having a pushing portion, the pushing portion located at one side of the connecting section close to the positioning member; wherein, the positioning end is pressingly secured on the positioning portion and the operation member is located at the first limiting portion, such that 14Attorney Docket No. 0129357.166US1 relative positions of the first limiting portion and the second limiting portion are fixed; when the operation member slides from the first limiting portion to the second limiting portion, the pushing portion pushes the connecting section, such that the connecting section moves towards a direction away from the positioning member and drives the positioning end to depart from the positioning portion, enabling the sliding member to slide relative to the positioning member and the second fastening portion to depart from the first fastening portion. None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 2-5, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 7-8, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 10-11, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Remarks:
The examiner has considered Hsu (US 20170179448) and Chang (US 8367238) as the closest prior art.
	Hsu (figs 1-2, 11-16) discloses a latch mechanism, suitable for locking a battery (20) of an electronic device in a battery installation portion (11) of the electronic device, the battery having a first fastening portion (102), the latch mechanism comprising: a sliding member(200), having a second fastening portion (201) and a mounting portion, the second fastening portion fastened with the first fastening portion to lock the battery in the battery installation portion (figs 11-13), a positioning member (10); an elastic piece (320), provided between a mounting portion (12) and the positioning member (10) (fig. 15), having an immobile end (fig. 15); and an operation member (210), provided on the positioning member (10).
	Chang discloses a latch mechanism, suitable for locking a battery (10) of an electronic device in a battery installation portion (24) of the electronic device, the battery having a first fastening portion (12), the latch mechanism comprising: a sliding member(40), having a second fastening portion (46) and a mounting portion, the second fastening portion fastened with the first fastening portion to lock the battery in the battery installation portion (figs 5), a positioning member (10); an elastic piece (50), having an immobile end (fig. 4); and an operation member (30), provided on a positioning member (20 or 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. S/
Examiner, Art Unit 2841

/JAMES WU/Primary Examiner, Art Unit 2841